Citation Nr: 1002375	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial disability evaluation greater 
than 30 percent for a right shoulder disability.

3.  Entitlement to an initial compensable disability 
evaluation for bilateral pes planus.

4.  Entitlement to an initial compensable disability 
evaluation for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to July 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In May 2008, the Veteran testified before a Decision Review 
Officer at the RO.  A transcript of the hearing is included 
in the claims file.


FINDINGS OF FACT

1.  The evidence, overall, does not indicate that the Veteran 
has a back disability incurred in, or caused by, service.

2.  The Veteran's right shoulder is not shown to have 
ankylosis of the scapulohumeral joint, limitation of motion 
of the arm to 25 degrees from the side, or fibrous union of 
the humerus.

3.  The Veteran has not demonstrated moderate bilateral pes 
planus, with a weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.

4.  The evidence does not indicate that the Veteran 
experiences characteristic prostrating headache attacks 
averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  The criteria for an evaluation in excess of 30 percent 
for service-connected right shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5200, 
5201, 5202 (2009).

3.  The criteria for a compensable rating for bilateral pes 
planus have not been met at any time.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 
4.71a, Diagnostic Code 5276 (2009).

4.  The criteria for a compensable disability rating for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 
8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for back disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran claims that a back disability was incurred 
during, or caused by, his service.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained service 
treatment records and afforded the Veteran several VA 
examinations.  These records indicate complaints of back 
pain.  However, there is no indication that the Veteran has 
been treated for or diagnosed with a chronic back disability.

Important for this case, with regard to what constitutes a 
"disability" for VA compensation purposes, the U.S. Court 
of Appeals for Veteran's Claims (Court) has held "that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) indicate complaints of thoracic and 
lumbar pain, with no specific injuries.  The Veteran was 
assessed with thoracic and lumbar joint complex dysfunction 
and treated with chiropractic care in 2004, with no further 
problems reported before separation.  The service records 
therefore indicate an acute problem in service that resolved 
with no chronic diagnosis, providing evidence against this 
claim.

The third requirement for service connection is evidence of a 
medical nexus between the claimed in-service injury and any 
current disability, which does not exist in this case. 

The Veteran was afforded a VA examination in June 2007.  The 
Veteran reported that the onset of pain was three years 
prior.  He complained of stiffness when bending and pain at 
the lower back five times per week and lasting for three 
hours each time.  However, on physical examination, there was 
no evidence of radiating pain on movement, nor of muscle 
spasms or tenderness.  Flexion was to 90 degrees and 
extension, lateral flexion to both sides and lateral rotation 
to both sides were each 30 degrees.  X-rays of the cervical, 
thoracic, and lumbar spine were all negative.  A neurological 
examination was also normal.  The examiner opined that there 
was no diagnosis for a chronic total back condition because 
there was no pathology to render a diagnosis, providing 
highly probative evidence against this claim.

The Veteran was afforded a second VA examination in January 
2008.  The Veteran complained of pain "on and off" since 
basic training across the midline and lumbosacral area of the 
back.  He reported pain two to three times per week, lasting 
five minutes, and brought on by standing or sitting for too 
long.  However, on physical examination, range of motion was 
normal, with no objective evidence of painful motion, spasm, 
tenderness, or weakness.  There was no decrease in range of 
motion or spine function on repetition.  A neurological 
examination was also normal.

Despite the entirely normal physical examination, the 
examiner diagnosed the Veteran with low back strain.  
However, the diagnosis appears to come solely from the 
patient's reported history to the physician, as the physical 
examination produced no objective or clinical evidence of 
symptoms.  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that the service and post-service medical 
record clearly indicate no diagnosis of a chronic low back 
disability based upon objective medical evidence, providing 
evidence against this claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).  

In summary, the objective medical evidence of record does not 
support the contention that the Veteran has a chronic back 
disability that could be connected to service and, in fact, 
provides evidence against such findings.  Even if the Board 
assumes a current "disability", there is nothing to 
indicate a connection between service and the "disability" 
at issue.  The service records only provide evidence against 
such a finding.  Based on the above, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a back 
disability.  

2.  Increased disability ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

3.  Right shoulder

With regard to the history of this disability, the Veteran's 
service treatment reports note a history of right shoulder 
problems that resulted in surgeries in January 2004, 
September 2004, and August 2006.  A Medical Board evaluation 
resulted in separation from service due to persistent right 
shoulder pain and instability.

In a July 2007 rating decision, the RO granted service 
connection for bursitis of the right shoulder, status post 
surgical repair at a disability evaluation of 20 percent, 
effective at separation.  The Veteran appealed, contending 
that his right shoulder merited a higher evaluation.

While this appeal was pending, the RO issued a rating 
decision in May 2008, increasing the right shoulder 
evaluation to 30 percent, effective at separation.  The 
shoulder disability was rated as post-operative residuals, 
right shoulder derangement with recurrent dislocations.

Shoulder disabilities are evaluated under Diagnostic Codes 
5200 to 5203.  Because the Veteran is right arm dominant, the 
right shoulder disability is evaluated as a major joint.  
Under Diagnostic Code (DC) 5200, ankylosis of the 
scapulohumeral joint warrants a 30 percent evaluation for 
favorable ankylosis and a 40 percent evaluation for 
intermediate ankylosis between favorable and unfavorable.

Under DC 5201, limitation of motion of the dominant arm to 
midway between the side and shoulder level warrants a 30 
percent evaluation, and limitation to 25 degrees from the 
side warrants a 40 percent evaluation.

Under DC 5202, recurrent dislocation at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 30 percent evaluation.  Fibrous union of 
the humerus warrants a 50 percent evaluation.

Under DC 5203, impairment of the clavicle or scapula is 
evaluated; however, the maximum rating under this diagnostic 
code is 20 percent.  The Veteran already holds a 30 percent 
evaluation for this disability, therefore DC 5203 would not 
afford him a higher rating.

The words "slight", "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71. These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.

An April 2007 evaluation by the Medical Board showed that the 
Veteran's right shoulder had forward flexion to 92 degrees, 
abduction to 89 degrees, internal rotation to 20 degrees, and 
external rotation to 40 degrees, providing evidence against 
this claim (limitation to 25 degrees from the side warrants a 
40 percent evaluation, and it is simply note seen in these 
results).  Further, February 2007 X-rays indicated no acute 
fracture or dislocation, with normal glenohumeral and 
acromiohumeral intervals, and no significant AC joint 
degenerative change.

The Veteran was afforded a VA examination in June 2007 
pursuant to this claim.  He reported weakness when lifting 
the right arm over his head as well as stiffness with 
repetitive motion.  The Veteran reported constant pain that 
traveled to the neck and was burning, aching, and sharp in 
nature.  The examiner noted a history of bursitis, torn 
rotator cuff, and joint separation with surgical repair.

Upon physical examination, there was no edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement, 
subluxation, or guarding of movement.  Flexion, abduction, 
internal rotation, and external rotation were each to 90 
degrees with pain at 90 degrees.  After repetitive use, joint 
function was additionally limited by pain and weakness by 0 
degrees.  X-rays indicated some widening of the AC joint; the 
bones, joints and soft tissues were otherwise unremarkable.  
The examiner diagnosed bursitis of the right shoulder, status 
post rotator cuff and joint separation repair, with four 
scars.

The Veteran was afforded another VA examination in January 
2008.  He reported constant pain that was worse with use, as 
well as swelling and lack of endurance.  He reported that the 
shoulder was unstable and slides out of place easily, citing 
recurrent subluxations.

Upon physical examination, forward flexion and internal 
rotation were each to 90 degrees.  External rotation was to 
60 degrees, abduction was to 95 degrees, and adduction was to 
50 degrees.  Pain was noted at the end of external rotation, 
abduction, and forward flexion.  The shoulder dislocated 
anteriorly during abduction, bringing pain that caused 
gradual decrease in range of motion, reaching only 80 degrees 
on the third movement.  Moderate tenderness was noted over 
the anterior aspect below the distal end of the clavicle.  No 
swelling was noted, but there was guarding of movements.  The 
examiner diagnosed right shoulder derangement, post-
operative, with recurrent dislocations.

The Board finds that the criteria for a rating in excess of 
30 percent under Diagnostic Codes 5200 through 5203 have not 
been met.  In sum, there is no evidence to show that motion 
is limited to 25 degrees from the side (even with 
consideration of pain) that there is ankylosis, or that there 
is fibrous union of the humerus.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the criteria for a rating in excess of 30 
percent for the right shoulder disability have therefore not 
been met.  Post-service medical records during this period, 
as a whole, do not indicate that a higher evaluation is 
warranted and the examination results provide evidence 
against such a finding, outweighing the Veteran's statements.  
A higher evaluation is also not warranted under any other 
diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45; 
see also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a 
rating in excess of 30 percent is not warranted on the basis 
of additional functional loss due to pain and weakness.  The 
Veteran's reports of pain and weakness have been considered.  

In summary, when the ranges of motion in the Veteran's right 
shoulder are considered together with the evidence (or lack 
thereof) of such symptoms as laxity, incoordination, atrophy, 
or other neurological impairment, the Board finds that the 
record does not show that the Veteran's functional loss due 
to his service-connected right shoulder disability impairs 
him to such a degree that he has the equivalent of the 
criteria as required for a rating in excess of 30 percent.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  Objective evidence 
does not show that the Veteran is frequently hospitalized for 
his right shoulder disability, or that this disability causes 
a marked interference with employment beyond that 
contemplated in the schedular standards.  As such, the 
requirements for referral for extraschedular evaluation are 
not met.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  If this is the case, then the RO or the 
Board must refer the matter to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.

Here, the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

4.  Bilateral pes planus

In the July 2007 rating decision on appeal, the Veteran was 
awarded service connection for bilateral pes planus at a 
noncompensable rating, effective from separation.  The 
Veteran contends that he merits a higher rating for his 
service-connected bilateral pes planus.

Under Diagnostic Code 5276, a noncompensable rating is 
warranted for mild flatfoot with symptoms relieved by built-
up shoes or arch support.  A 10 percent rating is warranted 
for moderate flatfoot with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, whether bilateral 
or unilateral.  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran complained of pain in both feet for three years, 
occurring five times per month and lasting two days each 
time.  The pain was described as burning and aching, elicited 
by activity or by itself and relieved by rest and pain 
medication.  He reported difficulty walking for prolonged 
periods.

Upon physical examination, posture and gait were within 
normal limits.  There was active motion in the 
metatarsophalangeal joint of each great toe.  There was no 
painful motion, edema, disturbed circulation, weakness, or 
atrophy of musculature.  Pes planus was noted as present, as 
well as a severe degree of valgus that could not be corrected 
by manipulation.  The examiner noted forefoot/midfoot 
malalignment of a severe degree that could not be corrected 
by manipulation.  There was no deformity such as inward 
rotation of the superior portion of the os calcis, medial 
tilting of the upper border of the talus, marked pronation, 
or the whole foot everted.  Palpation of the plantar surface 
revealed moderate tenderness bilaterally.  The Achilles 
tendons revealed good alignment.  There was no pes cavus, 
hammer toes, Morton's metatarsalgia, hallux valgus, hallux 
rigidus, or limitation with standing and walking.  The 
Veteran reported use of arch supports.  X-rays indicated pes 
planus deformity and mild hallux valgus deformity in both 
feet.  The examiner diagnosed pes planus with valgus and mild 
hallux valgus bilaterally.

Based upon this examination, the RO awarded service 
connection at an initial noncompensable rating, for mild 
bilateral pes planus.  The RO also awarded service connection 
for hallux valgus of each foot at noncompensable ratings, 
which the Veteran did not appeal.

The Veteran was afforded another VA examination in January 
2008.  The Veteran complained of pain on the bottoms of the 
feet and around the heels upon daily standing and walking.  
Pain was reported specifically at the end of the day.  Pain 
was noted to be relieved rapidly by taking weight off the 
feet.  The Veteran reported sometimes pausing and sitting at 
work to relieve the pain.  He reported use of orthotics in 
both shoes.

Upon physical examination, range of motion was normal with no 
pain on motion.  Heel walk, toe walk, feet rocking, and 
repetition of these movements did not decrease range of 
motion or joint or foot function.  The examiner noted the 
Veteran to be asymptomatic.  Gait was non-remarkable and 
posture was normal.  Weight-bearing and non-weight-bearing 
alignment of the Achilles tendons was normal.  There was no 
forefoot or midfoot malalignment.  Right hallux valgus was 20 
degrees and left hallux valgus was 15 degrees, both 
correctable.  There were no calluses, digits riding on 
another, swelling, or tenderness.  The examiner diagnosed 
bilateral pes planus with bilateral hallux valgus.  

The Board is unable to view the June 2007 and January 2008 VA 
examination findings as showing that the Veteran's bilateral 
pes planus meet the criteria for a compensable rating.  There 
is no evidence that the Veteran's pes planus was moderate, 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, or pain on manipulation 
and use of the feet.  The Veteran's bilateral pes planus has 
not met the criteria for a compensable rating at any time.

The Board does not find evidence that the Veteran's bilateral 
pes planus should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to a compensable rating for bilateral pes 
planus during any time within the appeal period.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for bilateral pes planus at any time.  38 C.F.R. § 4.3.

5.  Headaches

The Veteran's headaches are currently evaluated as zero 
percent disabling under Diagnostic Code 8100 (migraine 
headaches), 38 C.F.R. § 4.124a.  While the Veteran does not 
consistently have "migraine" headaches, the Board believes 
this is the most appropriate code to evaluate the condition 
under.

In order to qualify for a 10 percent rating under Diagnostic 
Code 8100, there must be characteristic prostrating attacks 
averaging one in two months over the last several months.

In a VA examination in July 2007, the Veteran reported 
recurring headaches, described as throbbing pain in the back 
of the head and the temple areas.  He reported that he is 
able to work when attacks occur but requires medication.  The 
headaches were reported to average five times per month and 
last three hours each time.  He reported difficulty 
concentrating due to the pain, which he treated with Motrin.  
A neurological examination was normal.  The examiner noted no 
functional impairment from the condition and diagnosed 
headaches, unspecified.  

There was no indication of any characteristic prostrating 
attacks.  This is highly probative evidence against a 
compensable rating for headaches.  As the examiner's findings 
do not place the Veteran's headaches within the rating 
schedule's requirements for a compensable rating, this is 
also highly probative evidence against the claim.

In a January 2008 VA examination, the Veteran complained of 
headaches three to four times per week, three to four times 
per day.  He reported that the pain, described as throbbing, 
was located in the cervico-occipital or bitemporal areas, 
with no associated symptoms or features, and average 10 to 60 
minutes in duration.  Pain was relieved by medication or 
lying down, which provided rapid relief for bitemporal pain 
but poor response for occipital pain.  The examiner noted the 
occipital headaches to be induced by tension.  The Veteran 
reported no loss of function with his duties at work.

On physical examination, the head, ENT, temporal arteries, 
and cervical spine were all non-remarkable.  The Veteran's 
TMJs were noted to be moderately tender, and the examiner 
noted that the Veteran was tense and worried.  The examiner 
diagnosed mixed headaches of tension and migraine varieties, 
as well as underlying anxiety and depression.

As with the previous VA examination, there was no indication 
of any characteristic prostrating attacks, providing more 
highly probative evidence against a compensable rating for 
headaches.  

The Board finds no other medical record that would provide a 
basis to increase the Veteran's disability evaluation.  The 
post-service medical record appears to fully support these 
findings, providing evidence against this claim.

While the Board has considered the Veteran's statements, the 
Board must find that the post-service medical record provides 
evidence against this claim, outweighing the contention that 
a compensable evaluation is warranted. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's headaches markedly interfere with 
his ability to work.  Furthermore, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for headaches.  38 C.F.R. § 
4.3.

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
supra, and whether the Veteran is entitled to increased 
evaluations for separate periods based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that the Veteran's disabilities have been 
consistent throughout the entire appeal period, and separate 
rating periods are not in order, other than as noted.

In reaching these decisions, the Board considered the benefit 
of the doubt rule; however, as the preponderance of the 
evidence is against the appellant's claims, such rule is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2007, January 2008, and May 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran was afforded VA examinations in June 2007 and 
January 2008.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


